712 So.2d 787 (1998)
Michael P. BORSKI, Jr., Appellant,
v.
STATE of Florida, Appellee.
No. 97-2129.
District Court of Appeal of Florida, Fourth District.
June 17, 1998.
*788 Raymond C. Miller of Raymond C. Miller, P.A., Fort Lauderdale, for appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Denise S. Calegan, Assistant Attorney General, West Palm Beach, for appellee.
STEVENSON, Judge.
We affirm appellant's convictions for resisting an officer and battery on a law enforcement officer, as we hold that Deputy Poston, after lawfully stopping appellant's vehicle and conducting a field sobriety test, could lawfully order appellant to return to his vehicle for the remainder of the traffic stop.
In Pennsylvania v. Mimms, 434 U.S. 106, 98 S.Ct. 330, 54 L.Ed.2d 331 (1977), the Supreme Court set forth a "bright line" rule, holding that a police officer conducting a lawful traffic stop may, consistent with the Fourth Amendment, order the driver to exit the vehicle even when the officer has no reason to suspect foul play from the driver. In reaching this holding, the Court balanced the de minimis incremental intrusion on personal liberty in requiring a person already lawfully stopped to spend his detention outside his vehicle against the "legitimate and weighty" interest in protecting the officer against criminal attacks and the hazards of passing traffic. Id. at 110-11, 98 S.Ct. 330. In Maryland v. Wilson, 519 U.S. 408, 117 S.Ct. 882, 137 L.Ed.2d 41 (1997), the Court extended the holding in Mimms to allow officers to order passengers out of a lawfully stopped vehicle.
We believe that the rationale of Mimms and Wilson applies with equal force to uphold the constitutionality of a police officer's directive to the driver to remain in, or return to, the vehicle during a lawful traffic stop. See United States v. Moorefield, 111 F.3d 10 (3d Cir.1997); State v. Mendez, 88 Wash. App. 785, 947 P.2d 256 (1997); State v. Webster, 170 Ariz. 372, 824 P.2d 768 (Ct.App. 1992).
AFFIRMED.
STONE, C.J., and FARMER, J., concur.